UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2431


DEBORAH P. CODY,

                Plaintiff – Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant – Appellee,

SOCIAL SECURITY ADMINISTRATION,

                Party-in-Interest.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       Thomas D. Schroeder,
District Judge. (1:08-cv-00760-TDS-PTS)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deborah P. Cody, Appellant Pro Se.      Gill Paul Beck, Sr.,
Assistant United States Attorney, Greensboro, North Carolina,
Lisa G. Smoller, Special Assistant United States Attorney,
Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deborah P. Cody seeks to appeal the district court’s

order granting the Commissioner of Social Security judgment on

the pleadings and dismissing Cody’s complaint.              We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

            Parties are accorded sixty days after the entry of the

district court’s final judgment where the United States or its

officer or agency is a party, Fed. R. App. P. 4(a)(1)(A), unless

the district court extends the appeal period under Fed. R. App.

P. 4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).         This      appeal     period    is        “‘mandatory      and

jurisdictional.’”       Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

            The district court’s judgment was entered on October

18, 2010.     The notice of appeal was filed on December 20, 2010,

three days out of time.         Because Cody failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal for lack of jurisdiction.

We   dispense   with    oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   DISMISSED

                                     2